Citation Nr: 1640642	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 2000 to August 2004.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.     

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference convened at the RO.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files, and has been reviewed.  

In December 2012, the Veteran filed a notice of disagreement (NOD) against a July 2012 rating decision denying service connection for back and shoulder disabilities.  The RO has not responded with a Statement of the Case (SOC).  But in a May 2016 letter to the Veteran, the RO acknowledged receipt of the NOD.  As such, a remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.   

Nevertheless, the issue currently on appeal and noted above is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for additional medical inquiry.  

The most recent VA compensation examination report of record addressing the Veteran's hearing loss is dated in November 2013.  During his hearing before the undersigned VLJ, the Veteran indicated a level of hearing loss more severe than that indicated in the November 2013 report.  As such, additional medical inquiry should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Board also notes that the Veteran stated during the hearing that he underwent VA examination of his hearing "a few months ago."  If in fact he did undergo recent audiology examination, the report of the exam should be included in the claims file.  Moreover, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in November 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of any outstanding VA medical evidence, to include any recent audiology examination reports and any VA treatment records, the most recent of which are dated in November 2013.  

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's bilateral hearing loss disability.  The examiner should review the electronic claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the April 2014 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




